EXHIBIT 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of September 2, 2008, between NATUS MEDICAL
INCORPORATED, a Delaware corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS Borrower is currently indebted to Bank pursuant to the terms and
conditions of the Amended and Restated Credit Agreement, dated as of
November 28, 2007 (as amended, modified or supplemented prior to the date
hereof, the “Credit Agreement”), between Borrower and Bank; and

WHEREAS Borrower has informed Bank that it desires to make an investment and it
desires to receive Bank’s consent to make such investment; and

WHEREAS Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect such changes;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree that the Credit
Agreement shall be amended as follows; provided that nothing contained herein
shall terminate any security interests, guaranties, subordinations or other
documents in favor of Bank, all of which shall remain in full force and effect
unless expressly amended hereby:

Section 1. Definitions. Each capitalized term used but not otherwise defined
herein has the meaning assigned to it in the Credit Agreement.

Section 2. Amendments to Credit Agreement. Subject to Section 3 hereof, the
Credit Agreement is hereby amended as follows:

(a) The definition of “Applicable Rate” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Applicable Rate” means, from time to time, with respect to any Base Rate Loan,
or LIBOR Loan, or with respect to the Unused Commitment Fees payable pursuant to
Section 2.7(a), as the case may be, the applicable rate per annum set forth
below (expressed in basis points) under the caption “LIBOR Spread,” “Base Rate
Spread” or “Unused Commitment Fee Rate,” as the case may be, based upon, subject
to Section 2.6(d), the Leverage Ratio as set forth in the most recent



--------------------------------------------------------------------------------

Compliance Certificate received by Bank pursuant to Section 5.1(b)(vii) or
Section 6.3(d), as applicable:

 

Tier

  

Leverage Ratio

   LIBOR
Spread    Base Rate
Spread    Unused
Commitment
Fee Rate 1    Greater than or equal to 1.00    200.00    0.00    30.00 2    Less
than 1.00 but greater than or equal to 0.50    175.00    0.00    20.00 3    Less
than 0.50    150.00    0.00    12.50

(b) The definition of “Permitted Investments” in Section 1.1 of the Credit
Agreement is hereby amended to add immediately after the last sentence of
paragraph (j) thereof the following:

“; and

(k) An Eighteen Million Dollar ($18,000,000.00) investment by Borrower in the
stock of NeuroCom International, Inc., an Oregon corporation, pursuant to
documentation, copies of which were provided to Bank on or before the Second
Amendment Closing Date.”

(c) The following definition is hereby added to Section 1.1 of the Credit
Agreement in a manner that maintains alphabetical order:

“Second Amendment Closing Date” means September 2, 2008.

Section 3. Conditions Precedent. This Amendment, including, without limitation
the amendments to the Credit Agreement contained herein, shall become effective
as of the date first set forth above (the “Effective Date”) upon satisfaction of
all of the conditions set forth in this Section 3 to the satisfaction of Bank;
provided that, in the event such conditions are not so satisfied, then this
Amendment shall be of no further force and effect:

(a) Bank shall have received each of the following, duly executed and delivered
by each of the applicable parties thereto:

(i) this Amendment together with the Consent and Reaffirmation attached hereto;
and

 

- 2 -



--------------------------------------------------------------------------------

(ii) such other documents as Bank may require under any other Section of this
Amendment; and

(b) No Event of Default or event which, with the giving of notice, the lapse of
time or both would constitute an Event of Default, shall have occurred and be
continuing.

Section 4. Interpretation. Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. This Amendment and the Credit Agreement shall be read
together, as one document. The Recitals hereto, including the terms defined
therein, are incorporated herein by this reference and acknowledged by Borrower
to be true, correct and complete.

Section 5. Representations, Warranties and Covenants. Borrower hereby remakes
all representations and warranties contained in the Credit Agreement and
reaffirms all covenants set forth therein (as amended hereby) as of the date of
this Amendment. Borrower further certifies that as of the date of this Amendment
there exists no Event of Default, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute an Event of
Default.

Section 6. Further Assurances. Borrower will make, execute, endorse,
acknowledge, and deliver any agreements, documents, or instruments, and take any
and all other actions, as may from time to time be reasonably requested by Bank
to perfect and maintain the validity and priority of the liens and security
interests granted to Bank pursuant to the Credit Agreement and the other Loan
Documents and to effect, confirm, or further assure or protect and preserve the
interests, rights, and remedies of Bank under the Credit Agreement (as amended
hereby) and the other Loan Documents.

Section 7. Counterparts. This Amendment may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes. Delivery
of an executed counterpart of a signature page of this Amendment by
telefacsimile transmission shall be as effective as delivery of a manually
executed counterpart hereof.

Section 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of California.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

NATUS MEDICAL INCORPORATED,

a Delaware corporation

   

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:         By:     Name:   Steven J. Murphy     Name:   Alicia Kachmarik Title:
 

Vice President Finance and Chief

Financial Officer

    Title:   Assistant Vice President



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

The undersigned, a subsidiary of Natus Medical Incorporated (“Borrower”) who has
executed a Continuing Guaranty in favor of Wells Fargo Bank, National
Association (“Bank”), hereby: (i) consents to the foregoing Second Amendment to
Amended and Restated Credit Agreement and Waiver; (ii) reaffirms its obligations
under such Continuing Guaranty; (iii) reaffirms the waivers of each and every
one of the defenses to such obligations as set forth in such Continuing
Guaranty; and (iv) reaffirms that its obligations under such Continuing Guaranty
are separate and distinct from the obligations of any other party under the
Credit Agreement (as modified by the Second Amendment to Amended and Restated
Credit Agreement and Waiver) and the other Loan Documents.

Dated as of September 2, 2008

GUARANTOR:

 

NATUS ACQUISITION CORPORATION By:    

Name:

 

Steven J. Murphy

Title:

 

Chief Financial Officer

CONSENT AND REAFFIRMATION